Citation Nr: 0916442	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a right hip condition.

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the Veteran's claims of 
entitlement to service connection for right hip and right 
knee conditions.  The Veteran perfected a timely appeal of 
these determinations to the Board.

The Board remanded the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., in February 
2008 for additional development of the record and due process 
considerations.  However, as reflected below, the RO/AMC 
failed to comply with all development requested by the Board.  
As a result, it is again necessary to return this case to 
RO/AMC in order to ensure that the Veteran's right to due 
process is preserved.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2008 Remand of this appeal, the Board 
requested that the RO attempt to obtain any of the Veteran's 
unit records from U.S. Army and Joint Service Records 
Research Center (JSRRC) for the period from November 12, 1965 
to November 30, 1965, and specifically for the day of 
November 26, 1965, which is the date that the Veteran asserts 
his in-service motor vehicle accident occurred while he was 
stationed in Frankfurt, Germany, and while he was traveling 
from Geinhausen, Germany to Frankfurt, Germany.  However, 
after reviewing the information of record, the RO did not 
attempt to verify the motor vehicle accident as purported by 
the Veteran with the JSRRC.  Instead, the RO contacted 
National Archives and Records Administration (NARA), who 
responded that "motor vehicle accident reports are not 
permanent records and consequently are not retired to the 
National Archives with the permanently valuable records of 
the US Government."  (See Letter from NARA, dated April 
2008).  Thus, the RO/AMC has not complied with the Board's 
instructions in this matter.  Stegall v. West, 11 Vet. App. 
268 (1998).  As a consequence, VA has not fully discharged 
its duty to assist the Veteran under the VCAA.  Action by the 
RO/AMC to undertake such development is necessary before the 
Board can proceed with it's appellate review.  

Moreover, subsequent to the Board Remand, the Veteran has now 
submitted a copy of a letter he wrote to his parents, with an 
envelope postmarked in October 1965, which supports the fact 
that a motor vehicle accident occurred in October 1965.  The 
letter to his parents informed them that the Veteran had an 
accident and was hospitalized for 24 hours.  The Veteran 
indicated that the accident occurred on October 17, 1965.  In 
a statement prepared by J.M., he also attested to the fact 
that the Veteran was involved in a motor vehicle accident 
that occurred in Hanau, Germany.  J.M. stated hat he had to 
retrieve the Veteran and take him to the hospital after the 
accident.  The Veteran's personnel records confirm that they 
served together.  Therefore, in light of this recently 
submitted evidence, the RO/AMC is again requested to attempt 
to obtain any of the Veteran's unit records from JSRRC for 
the period from October 1, 1965 to November 30, 1965, and 
specifically for the day of October 17, 1965, which is the 
date that the Veteran purports his in-service vehicle 
accident occurred while he was stationed in Frankfurt, 
Germany, and while he was traveling from Geinhausen, Germany 
to Frankfurt, Germany. 
 
In efforts to help facilitate the development in this case, 
the Veteran should again be asked to provide the name and 
address of the medical facility in which he was admitted in 
October 1965.  (See VA Development Letter to the Veteran, 
dated March 2005).  If the Veteran responds with the 
identifying information, the RO should attempt to obtain 
those medical treatment records.  (See March 2008 written 
statement; and December 2004 written statement).  The Board 
cautions the Veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).
 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the Veteran's 
appeal so that he is afforded every possible consideration. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and request that 
they provide any and all identifying 
information regarding the name(s) and 
address(es) of the hospital(s) in Hanau, 
Germany, where the Veteran was admitted 
following the motor vehicle accident in 
October 1965.  After securing any 
necessary release forms, with full 
address information (if any), the 
hospital(s) should be contacted to obtain 
any and all medical records that relate 
to the Veteran, which may be in their 
possession.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO/AMC should attempt to obtain 
the Veteran's unit records from JSRRC for 
the period from October 1, 1965 to 
November 30, 1965, and specifically for 
the day of October 17, 1965, which is the 
date that the Veteran alleges his in-
service vehicle accident occurred while 
he was stationed in Frankfurt, Germany, 
and while he was traveling from 
Geinhausen, Germany to Frankfurt, 
Germany.

3.  After completion of the above 
development, the Veteran's claims of 
service connection for a right hip 
condition and a right knee condition 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond, before the claims 
file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




